Citation Nr: 1402790	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-47 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the service-connected right shoulder acromioclavicular joint separation.

2. Entitlement to a rating in excess of 10 percent for the service-connected paresthesia of gingiva, residuals of teeth extractions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to February 2001.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO.  

The Veteran testified from the RO by way of videoconference technology at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2012; a transcript of the hearing is of record.

The appeal is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his September 2012 videoconference hearing, the Veteran testified concerning a worsening of symptoms related to his right shoulder and paresthesia of gingiva disabilities. 

He was last afforded VA examinations specifically addressing these disabilities in August 2009. 

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Therefore, the Board finds that a current VA examinations are necessary for the purpose of ascertaining the current severity the service-connected right shoulder acromioclavicular joint separation residuals and paresthesia of gingiva (residuals of teeth extractions).

Any outstanding treatment records also should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to have him identify all treatment received for his service-connected disabilities since 2009.  Based on his response, the RO should obtain copies of all outstanding records from any identified health care provider.  

2. The RO then should have the Veteran scheduled for a VA examination to evaluate the current severity and manifestations of the service-connected right shoulder disability. All tests and studies, to include range of motion testing, must be conducted. 

The examiner should provide an accurate and fully descriptive assessment of the Veteran's right shoulder disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for all the findings and opinions.  

2. The RO also should have the Veteran scheduled for a VA examination to evaluate the current severity and manifestations of his paresthesia of gingiva, residuals of teeth extractions disability. All appropriate tests and studies, to include motor and sensory testing, must be conducted. 

The examiner should provide an accurate and fully descriptive assessment of the Veteran's paresthesia of gingiva, residuals of teeth extractions disability, to include indication as to whether the disability symptoms most nearly approximate complete or incomplete paralysis of the affected nerve and the degree of severity related thereto (i.e., mild, moderate or severe). 

The examiner must provide a complete rationale for all the findings and opinions.

3. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

